Case 1:15-cv-00049-WMS-HKS Document 106-18 Filed 08/20/19 Page 1 of 6




   EXHIBIT P
Case 1:15-cv-00049-WMS-HKS Document 106-18 Filed 08/20/19 Page 2 of 6


                                                        PATRICK HOWELLS



        UNITED STATES DISTRICT COURT
        WESTERN DISTRICT OF NEW YORK




       DARCY M. BLACK,


                                       Plaintiff,

             -vs-




       BUFFALO MEAT SERVICE, INC., doing business
       as BOULEVARD BLACK ANGUS, also known as
       BLACK ANGUS MEATS, also known as
       BLACK ANGUS MEATS & SEAFOOD,
       ROBERT SEIBERT,
       DIANE SEIBERT,
       KEEGAN ROBERTS,


                                       Defendants.

                                       Examination Before Trial of

       PATRICK HOWELLS, taken pursuant to the Federal Rules of

       Civil Procedure, in the law offices of GRECO TRAPP, PLLC,

       1700 Rand Building, 14 Lafayette Square, Buffalo, New York,

       taken on February 19, 2018, commencing at 9:26 A.M., before

       MARY ANN MORETTA, Notary Public.
Case 1:15-cv-00049-WMS-HKS Document 106-18 Filed 08/20/19 Page 3 of 6



                                                                        62




      Q    Okay.     Looking now at -- in looking at Exhibit

           237, can    you see the office window -- the window

           w here the office is?

      M S. BAHAS:     Objection to form.

      T HE WITNESS:     No -- yes.

      B Y MS. GRECO:

      Q.   Do    you see that?

      A.   Yes.

      Q.   And that area is visible when             your father is at

           the butcher blocks?

      M S. BAHAS:     Objection to form.

      B Y MS. GRECO:

      Q.   You can answer.

      A.   Can my father see the window?

      Q.   No.     You said   you   would go to Black Angus Meat to

           see    your father.

      A.   Correct.

      Q.   Is that the only reason          you ever went to Black

           A ngus Meat?

      A.   He was teaching me how to cut some deer.

      Q.   What year was that?

      A.   I have no idea.

      Q.   Was it during a one-year period?




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-18 Filed 08/20/19 Page 4 of 6



                                                                        63




  1   A.   I believe so,       yes.

  2   Q.   Okay.     And was he successful in teaching          you how

  3        to cut deer?

  4   A.   He's a little impatient.

  5   Q.   Did    you cut deer after he taught you?

  6   A.   I never cut deer, but I learned the minimal

  7        p rocess to do it.

  8   Q.   Why did     you   want to learn how to cut deer?

  9   A.   Because I live in the country and I got friends

 10        t hat hunt.

 11   Q.   Okay.     So after    you learned how to cut deer, did

 12        you ever --

 13   A.   No.

 14   Q.   Let me finish.        After    you learned how to cut

 15        deer, did     you ever cut deer anywhere?

 16   A.   No.

 17   Q.   Okay.     And do    your friends cut deer in the

 18        country?

 19   A.   Yes.

 20   Q.   And is there one person that does it more than

 21        a nother?

22    M S. BAHAS:      Objection to form.

 23   B Y MS. GRECO:




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-18 Filed 08/20/19 Page 5 of 6




                                                                        97




  1        isn't that true?

  2   M S. BAHAS:     Objection to form.

  3   T HE WITNESS:     For me?

  4   B Y MS. GRECO:

  5   Q.   I'm asking -- I want to make sure we understand.

  6        Were    you ever paid anything in cash from anyone

  7        a t Black Angus Meat?

  8   M S. BAHAS:     Objection to form.

  9   T HE WITNESS:     No.

 10   B Y MS. GRECO:

 11   Q.   And prior to -- strike that.              During the time for

 12        the periods I told        you, 2007, '8, '9 and '10,

 13        d uring that time, did        you recognize that if you

 14        w ere paid cash and did not get a W-2 or a 1099,

 15        that there would be no taxes on that, that would

 16        b e a violation of law?          Were    you aware of that?

 17   M S. BAHAS:     Objection.       Form.

 18   B Y MS. GRECO:

 19   Q.   You can answer.

 20   A.   I never got paid cash because I never worked

 21        there.

 22   Q.   Okay.    Would   you agree with me, though, that if

 23        a n individual worked there and was paid cash and




                              Sue Ann Simonin Court Reporting
Case 1:15-cv-00049-WMS-HKS Document 106-18 Filed 08/20/19 Page 6 of 6



                                                                        114




  1   M S. BAHAS:     Are    you asking him for his opinion?

  2   M S. GRECO:     I'm asking if it's appropriate.           He's

  3        b een at Black Angus Meat.

  4   M S. BAHAS:     Objection.       You can answer.

  5   T HE WITNESS:       Would it be appropriate?

  6   B Y MS. GRECO:

  7   Q.   Yes.

  8   A.   No.

  9   Q.   Did    you ever hear anyone at Black Angus Meat,

 10        w hile   you were there during the times you were

 11        there, use the word nigs?

 12   A.   No.

 13   Q.   Did    you ever hear anyone refer to

 14        African -American employees by stating -- strike

 15        that.    Did     you ever hear anyone at Black Angus

16         Meat, an employee, state relative to black

17         c ustomers, how can they have nice cars and get

18         food stamps?

19    A.   No.

20    Q.   Would it ever be appropriate for an employee at

21         Black Angus Meat to make such a statement

22         r egarding a customer?

23    MS. BAHAS:      Objection to form.




                              Sue Ann Simonin Court Reporting
